793 F.2d 1294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,vs.GEORGE KNOST, Defendant-Appellant.
86-1162
United States Court of Appeals, Sixth Circuit.
5/6/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  ENGEL, CONTIE and MILBURN, Circuit Judges.


1
On December 16, 1985, appellant was found guilty of conspiracy (18 U.S.C. Sec. 371), making counterfeit notes and aiding and abetting (18 U.S.C. Secs. 471 and 472), possession of counterfeit notes (18 U.S.C. Sec. 472), and dealing in counterfeit notes (18 U.S.C. Sec. 473).  That same day, appellant filed a motion for a new trial which was denied by the district court's order of January 23, 1986.  It is from that order that appellant prosecutes this appeal.


2
Unless a motion for a new trial is based on newly discovered evidence, and appellant's is not, an order denying such a motion is not final or appealable.  3 C. Wright, Federal Practice and Procedure Sec. 559 (2nd ed. 1984); 6A Moore's Federal Practice Sec. 59.15 (2nd ed. 1984).  Furthermore, appellant's notice of appeal was filed on January 31, 1986, and the final judgment was not entered until March 4, 1986.  Generally, where no judgment of conviction, sentence and commitment has been entered, an order denying a new trial is a non-final, nonappealable order.  United States v. Battista, 418 F.2d 572 (3rd Cir. 1969).  The proper procedure is an appeal from the final judgment, which, in a criminal case, is the sentence.  Berman v. United States, 302 U.S. ?? federal Rules of Appellant procedure 4(b).


3
Therefore, it is ORDERED that this appeal be and hereby is dismissed.